Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                            CASE NO.:

 SANDRA P. RENDON

         Plaintiff,
 v.

 SOUTH DADE CHAMBER OF
 COMMERCE, INC.
 and KERRY BLACK, individually,

         Defendants,

 _________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff SANDRA P. RENDON by and through the undersigned

 counsel, and sues Defendants SOUTH DADE CHAMBER OF COMMERCE, INC., and KERRY

 BLACK individually, and alleges:

                                  JURISDICTION AND VENUES

      1. This is an action to recover money damages for unpaid overtime wages under the laws of

         the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

         U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

      2. The Plaintiff brings also an action for equitable and monetary relief to readdress the

         violations of Plaintiff’s rights pursuant to the expanded Family Medical Leave Act,

         (FMLA) or the Families First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as

         amended;

      3. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and §1343.



                                            Page 1 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 14




    4. The venue of this action is properly placed in the Southern District of Florida, Miami

       Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter alleged

       to be unlawful, were committed in Dade County, within the jurisdiction of this Honorable

       Court.

                                             PARTIES

    5. The Plaintiff SANDRA P. RENDON is a resident of Dade County, Florida, within the

       jurisdiction of this Honorable Court. The Plaintiff is a covered employee for purposes of

       the expanded FMLA protections of the Families First Coronavirus Response Act

       (“FFCRA”), P.L. 116-136, as amended, and the provisions found in the Fair Labor

       Standards Act.

    6. Defendant SOUTH DADE CHAMBER OF COMMERCE, INC. (hereinafter SD

       CHAMBER OF COMMERCE, or Defendant) is a Florida Not for Profit Corporation

       having a place of business in Dade County, Florida. The Defendant was and is engaged in

       interstate commerce.

    7. The individual Defendant KERRY BLACK was and is now the CEO and manager of SD

       CHAMBER OF COMMERCE. This individual Defendant controlled Plaintiff’s terms and

       conditions of employment and she was the employer of Plaintiff and others similarly

       situated within the meaning of the FFCRA.

                                 GENERAL ALLEGATIONS

    8. Defendant SD CHAMBER OF COMMERCE is a private organization created to promote,

       and protect the interests of businesspeople, and to advocate on behalf of its members.

       Defendant serves the local business community of Homestead and South Dade.




                                         Page 2 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 14




    9. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK employed Plaintiff

       SANDRA P. RENDON as a full time non-exempted, hourly employee from approximately

       June 21, 2018, through March 27, 2020, or 92 weeks.

    10. Plaintiff worked as an office clerk and bookkeeper at the Organization’s offices located at

       47 N. Krome Avenue, Homestead Avenue, FL 33030.

    11. During her time of employment with Defendants, Plaintiff worked 5 days per week more

       than 40 hours weekly. Plaintiff was paid a wage rate of $16.25 an hour.

    12. Throughout her employment with the Defendants, the Plaintiff performed her duties in an

       exemplary fashion.      The Plaintiff possessed all the required skills, training, and

       qualifications for the job in question, and performed her duties without significant issue or

       controversy.

    13. Unfortunately, on or about March 18, 2020, Plaintiff got sick. Plaintiff’s condition

       worsened and on or about March 23, 2020 she was admitted to West Kendall Baptist

       Hospital. Plaintiff tested positive for COVID-19 test and she was diagnosed with multifocal

       pneumonia.

    14. Plaintiff was critically ill, and she was intubated from March 23, 2020 to April 6, 2020. On

       or about April 13, 2020, Plaintiff was discharged from the hospital to continue treatment

       at home.

    15. At all times during her sickness, Plaintiff informed her superior KERRY BLACK, about

       her health condition. While intubated, Plaintiff’s family members updated and informed

       Defendants about Plaintiff’s condition.

    16. However, Defendants fired Plaintiff on or about March 27, 2020 while she was intubated

       and critically ill.



                                           Page 3 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 14




    17. The Families First Coronavirus Response Act (FFCRA or Act) requires certain employers

       to provide their employees with paid sick leave and expanded family and medical leave for

       specified reasons related to COVID-19.

    18. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK fired Plaintiff before

       she was cleared to return to work. Plaintiff was unlawfully and retaliatory terminated by

       her employer.

    19. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK violated Plaintiff’s

       protected rights under the Families First Coronavirus Response Act (“FFCRA”), 116 P.L.

       116-136, as amended, when it fired Plaintiff due to the COVID-19 diagnosis, and therefore

       should be punishable under FLSA, 29 U.S.C. § 215 (a) (3).

    20. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK violated Plaintiff’s

       protected rights under the Families First Coronavirus Response Act (“FFCRA”), 116 P.L.

       116-136, as amended by The Emergency Paid Sick Leave Act (EPSLA), which is Division

       E of the FFCRA, when it failed to pay Plaintiff up to 2 weeks or 80 hours of paid sick leave

       in specific circumstances related to the Plaintiff due to the COVID-19 diagnosis, and

       therefore should be punishable under FLSA, 29 U.S.C. § 216 and 217.

    21. Moreover, at the moment of her termination Defendants did not paid Plaintiff for 85

       accumulated overtime hours or the equivalent to $2,071.45

    22. Defendants SD CHAMBER OF COMMERCE violated Plaintiff’s protected rights under

       the Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended,

       when it fired Plaintiff due to the COVID-19 diagnosis, and therefore should be punishable

       under FLSA, 29 U.S.C. § 215 (a) (3).

    23. As a direct and proximate cause of Defendants’ willful, wanton, and malicious acts



                                          Page 4 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 14




       described in part above, Plaintiff has sustained damages for the loss of her employment, as

       well as the security and peace of mind it provided her. Plaintiff has incurred additional

       damages including lost wages, pain and suffering, mental anguish, and other damages

       connected with the loss of her job.

    24. Plaintiff seeks to recover damages pursuant to the Family Medical Leave Act; and to

       Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended.

       Plaintiff also intends to recover any unpaid overtime hour, liquidated damages, and any

       other remedy, as allowable by law.

                                COUNT I:
       VIOLATION OF THE FAMILY FIRST CORONAVIRUS RESPONSE ACT
                   (“FFCRA”) P.L. 116-136, AS AMENDED

    25. Plaintiff SANDRA P. RENDON re-adopts every factual allegation about the FFCRA, as

       stated in paragraphs 1-24 above, as if set out in full herein.

    26. At all times relevant and material, the Defendants SD CHAMBER OF COMMERCE and

       KERRY BLACK are employers under the FMLA, as defined in 29 U.S.C. § 2611(4).

    27. Plaintiff SANDRA P. RENDON is a qualified member of the protected class within the

       purview of 29 USC Section 2601, The Family & Medical Leave Act.

    28. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK employed Plaintiff

       SANDRA P. RENDON as a full time non-exempted, hourly employee from approximately

       June 21, 2018, through March 27, 2020, or 92 weeks.

    29. Plaintiff worked as an office clerk and bookkeeper at the Organization’s offices located at

       47 N. Krome Avenue, Homestead Avenue, FL 33030.

    30. During her time of employment with Defendants, Plaintiff worked 5 days per week more

       than 40 hours weekly. Plaintiff was paid a wage rate of $16.25 an hour.



                                             Page 5 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 14




    31. At all times material, Plaintiff was qualified to perform her job as an office clerk within

       the legitimate expectations of her employer.

    32. Defendant SD CHAMBER OF COMMERCE is a large business with less than five

       hundred (500) employees and is therefore subject to the FFCRA

    33. Plaintiff had worked for SD CHAMBER OF COMMERCE for more than 30 days before

       her need for medical leave.

    34. On or about March 18, 2020, Plaintiff got sick and on or about March 23, 2020, Plaintiff

       was admitted to the hospital, she tested positive for COVID-19, she was intubated and

       critically ill. Consequently, Plaintiff was covered by the FFCRA because:1) Plaintiff was

       subjected to a Federal, State, or Local quarantine or isolation order related to COVID-19;

       2) Plaintiff had been admitted to the hospital by a health care provider, she was isolated in

       an Intensive Care Unit due to her serious health condition related to COVID-19; 3) Plaintiff

       was intubated and under treatment because of her COVID-19 diagnosis.

    35. Defendant SD CHAMBER OF COMMERCE violated Plaintiff’s protected rights under

       the Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended

       by The Emergency Paid Sick Leave Act (EPSLA), which is Division E of the FFCRA,

       when it failed to pay Plaintiff up to 2 weeks or 80 hours of paid sick leave in specific

       circumstances related to the Plaintiff due to the COVID-19 diagnosis, and therefore should

       be punishable under FLSA, 29 U.S.C. § 216 and 217.

    36. Moreover, Defendant SD CHAMBER OF COMMERCE violated the FFCRA by

       discharging Plaintiff from her position based upon her positive COVID-19 diagnosis and

       orders from her physician to self-isolate and continue her treatment at home.




                                           Page 6 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 14




    37. On or about March 27, 2020, the Defendants SD CHAMBER OF COMMERCE and

       KERRY BLACK terminated Plaintiff, while she was at the hospital gravely ill, intubated

       and fighting for her life.

    38. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK were fully aware of

       the health status of the Plaintiff by virtue of the regular updates that Plaintiff’s family

       members provided to Defendants.

    39. Before Plaintiff was cleared to return to work by physicians because of the concerns for

       her health regarding the positive COVID-19 diagnosis, she was unlawfully and retaliatorily

       terminated by her employers SD CHAMBER OF COMMERCE and KERRY BLACK.

    40. Plaintiff’s need for time off work, due to the concerns related to COVID-19 expressed by

       her physicians, was the motivating factor behind her termination.

    41. Pursuant to the FFCRA, the Defendant SD CHAMBER OF COMMERCE was prohibited

       from terminating Plaintiff for her physician-ordered time off work due to COVID-19, and

       therefore shall be punishable under FLSA, 29 U.S.C. § 215 (a) (3).

    42. 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge or in any

       other manner discriminate against any employee because such employee has filed any

       complaint or instituted or caused to be instituted any proceeding under or related to this

       chapter, or has testified or is about to testify in any such proceeding,......”

    43. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK willfully and

       intentionally retaliated against Plaintiff by firing her.

    44. The motivating factor which caused the Plaintiff’s termination as described above was the

       emergency leave to treat her COVID-19 diagnosis. In other words, the Plaintiff would not




                                            Page 7 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 8 of 14




       have been discharged but for her positive COVID-19 test, the related self-isolation period,

       and the necessary time to heal.

    45. At the times mentioned, the individual Defendants KERRY BLACK was the

       owner/partner/director of SD CHAMBER OF COMMERCE. Defendant KERRY BLACK

       was the employer of Plaintiff and others similarly situated within the meaning of the

       FFCRA. In that, this individual Defendant acted directly in the interests of SD CHAMBER

       OF COMMERCE in relation to its employees, including Plaintiff and others similarly

       situated. Defendant KERRY BLACK had absolute financial and operational control of the

       Corporation, determining terms, and working conditions of Plaintiff and other similarly

       situated employees, and she is jointly and severally liable for Plaintiff’s damages.

    46. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

       (3) and, as a direct result, the Plaintiff has been damaged.

    47. The Plaintiff has retained the law offices of the undersigned attorney to represent her in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff SANDRA P. RENDON respectfully requests that this Honorable Court:

       A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

          complained of herein violated provisions of the Families First Coronavirus Response

          Act (“FFCRA”), 116 P.L. 116-136, as amended;

       B. Enter judgment against Defendants SD CHAMBER OF COMMERCE and KERRY

          BLACK, that Plaintiff SANDRA P. RENDON recovers compensatory, damages, and

          an equal amount of liquidated damages as provided under the law and in 29 U.S.C. §

          216(b);



                                           Page 8 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 9 of 14




       C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

       D. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

           and other benefits wrongly denied in an amount to be shown at trial and other

           affirmative relief;

       E. Plaintiff SANDRA P. RENDON further prays for such additional relief as the interests

           of justice may require.

                                         JURY DEMAND

 Plaintiff SANDRA P. RENDON demands trial by a jury of all issues triable as of right by a jury.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                          FAILURE TO PAY OVERTIME

    48. Plaintiff SANDRA P. RENDON re-adopts every factual allegation as stated in paragraphs

        1-24 concerning to FLSA, as if set out in full herein.

    49. This cause of action is brought by Plaintiff SANDRA P. RENDON as a collective action

        to recover from the Defendant overtime compensation, liquidated damages, costs, and

        reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked more than forty (40) hours during one or more weeks on or after June 2018,

        (the “material time”) without being compensated “at a rate not less than one and a half

        times the regular rate at which he is employed.”

    50. The Defendant SD CHAMBER OC COMMERCE was and is engaged in interstate

        commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A).

        The Defendant is an organization dedicated to promoting businesses engaged in interstate



                                            Page 9 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 10 of 14




        commerce. The Defendant had more than two employees recurrently engaged in commerce

        or the production of goods and services for commerce by regularly using the

        instrumentalities of interstate commerce, to accept and solicit funds from non-Florida

        sources, by using electronic devices to authorize credit card transactions. Upon information

        and belief, the annual gross revenue of the Employer/Defendant was always more than

        $500,000 per annum. Because of the foregoing, Defendant’s business activities involve

        those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

        coverage.

     51. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Plaintiff and those similarly situated through their daily activities were

        regularly engaged in interstate commerce by regularly promoting services, goods and

        materials that were produced for commerce and were moved across State lines at any time

        during the business. Therefore, there is FLSA individual coverage.

     52. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK employed Plaintiff

        SANDRA P. RENDON as a full time non-exempted, hourly employee from approximately

        June 21, 2018, through March 27, 2020, or 92 weeks.

     53. Plaintiff worked as an office clerk and bookkeeper at the Organization’s offices located at

        47 N. Krome Avenue, Homestead Avenue, FL 33030.

     54. During her time of employment with Defendants, Plaintiff worked 5 days per week more

        than 40 hours weekly. Plaintiff was paid a wage rate of $16.25 an hour. Plaintiff overtime

        rate should be $24.37.

     55. Plaintiff worked regularly from Monday to Friday, but she also participated in numerous

        events organized by Defendants. In those weeks she accumulated many overtime hours.



                                           Page 10 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 11 of 14




     56. On or about March 27, 2020, Plaintiff was terminated because she got sick with the

        COVID-19, but she was not paid for approximately 85 overtime hours.

     57. Plaintiff did not clock in and out, but for some time during 2019, she signed timesheets. In

        addition, Defendant KERRY BLACK was able to keep track of the hours worked by

        Plaintiff and she knew that Plaintiff was working overtime hours.

     58. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half her regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     59. The Plaintiff was paid weekly by direct deposits. Plaintiff was not provided with paystubs

        showing the number of days and hours worked in every week.

     60. The records, if any, concerning the number of hours worked by the Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the

        possession and custody of the Defendants. However, upon information and belief,

        Defendants did not maintain time accurate records of hours worked by the Plaintiff and

        other employees.

     61. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     62. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendants violated the Posting requirements of

        29 U.S.C. § 516.4.

     63. Plaintiff does not have time and payment records, but she will offer an average good faith

        estimate of unpaid overtime hours based on some paystubs in his possession. After proper

        discovery, the Plaintiff will adjust his calculations accordingly.



                                            Page 11 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 12 of 14




        * Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modifications as discovery could dictate.

            a. Total amount of alleged unpaid O/T wages:

                Two Thousand Seventy-One Dollars and 45/100 ($2,071.45)

            b. Calculation of such wages:

                Total time of employment: 92 weeks
                Relevant weeks of employment: 92 weeks
                Total unpaid overtime hours: 85 overtime hours
                Regular rate: $16.25 an hour x 1.5 = $24.37 O/T rate

                Overtime rate: $24.37 x 85 O/T hours=$2,071.45

            c. Nature of wages (e.g. overtime or straight time):

                This amount represents unpaid overtime wages.

     64. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

        In that, Plaintiff and those similarly-situated performed services and worked over the

        maximum hours provided by the Act but no provision was made by the Defendants to

        properly pay them at the rate of time and one half for all hours worked over forty hours

        (40) per workweek as provided in said Act.

     65. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     66. At the times mentioned, the individual Defendant KERRY BLACK was the

        owner/partner/director of SD CHAMBER OF COMMERCE. Defendant KERRY BLACK



                                           Page 12 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 13 of 14




         was the employer of Plaintiff and others similarly situated within the meaning of Section

         3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual

         Defendant acted directly in the interests of SD CHAMBER OF COMMERCE in relation

         to its employees, including Plaintiff and others similarly situated. Defendant KERRY

         BLACK had absolute financial and operational control of the Corporation, determining

         terms, and working conditions of Plaintiff and other similarly situated employees, and she

         is jointly and severally liable for Plaintiff’s damages.

     67. Defendants SD CHAMBER OF COMMERCE and KERRY BLACK willfully and

         intentionally refused to pay Plaintiff overtime wages at the rate of time and one half his

         regular rate, as required by the law of the United States, and remain owing Plaintiff these

         overtime wages since the commencement of Plaintiff’s employment with Defendants as

         set forth above.

     68. The Plaintiff has retained the law offices of the undersigned attorney to represent her in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff SANDRA P. RENDON and those similarly situated respectfully requests

  that this Honorable Court:

         A. Enter judgment for Plaintiff SANDRA P. RENDON and other similarly situated

             individuals and against the Defendants SD CHAMBER OF COMMERCE and KERRY

             BLACK SD CHAMBER OC COMMERCE based on Defendants’ willful violations

             of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

         B. Award Plaintiff SANDRA P. RENDON actual damages in the amount shown to be due

             for unpaid overtime compensation for hours worked over forty weekly, with interest;



                                             Page 13 of 14
Case 1:20-cv-24505-UU Document 1 Entered on FLSD Docket 11/02/2020 Page 14 of 14




             and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                         JURY DEMAND

  Plaintiff SANDRA P. RENDON demands trial by a jury of all issues triable as of right by a jury.

 Dated: November 2, 2020

                                                  Respectfully submitted,


                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                           Page 14 of 14
